Exhibit 10.1

AMENDMENT NO. 1

TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Amendment No. 1 is made and entered into on July 31, 2007, to be effective
as of January 1, 2007 among Pacific Energy Resources Ltd. (“Pacific”), Forest
Alaska Holding LLC, Forest Alaska Operating LLC, and Forest Oil Corporation
(collectively referred to as “Forest”).

RECITALS

WHEREAS, Pacific and Forest are parties to that certain Membership Interest
Purchase Agreement dated May 24, 2007, but effective as of January 1, 2007 (the
“Agreement”);

WHEREAS, among other things, certain inaccuracies and omissions have been
discovered in the Agreement, which Pacific and Forest desire to correct, as
provided herein; and

WHEREAS, the parties desire to amend the consideration payable by Pacific under
the Agreement; and

WHEREAS, Pacific and Forest wish to proceed directly to Closing under the
Agreement.

NOW THEREFORE, in consideration of the benefits hereunder for each party,
Pacific and Forest hereby amend the Agreement as follows:

1.               In partial consideration of Forest’s entry into this Amendment
No. 1, Pacific agrees to increase the Deposit paid under Section 3.3(a)(i) by
the issuance by Pacific to Forest of FIVE MILLION (5,000,000) shares of
Pacific’s common stock. All other references to the “Deposit” in the Agreement
shall be read to include this increase. Pacific shall instruct its transfer
agent to issue these shares immediately upon execution of this Amendment No. 1.
If the Closing occurs, FIVE HUNDRED THOUSAND (500,000) of these shares, along
with an additional FIVE MILLION (5,000,000) shares of Pacific common stock
deliverable to Forest at Closing (for a total of FIVE MILLION FIVE HUNDRED
THOUSAND (5,500,000) shares) shall be placed into escrow in accordance with the
terms of the CIPL Side Letter (as that term is defined in Amendment No. 1 to the
Asset Purchase Agreement between Forest and PERL dated the date hereof).

2.               For purposes of this Amendment No. 1, the appearance of Forest
Oil Corporation as a party under the Agreement shall be for Sections 7.6, 7.14,
10.1, 13.6 and Article XII only.

3.               For purposes of this Amendment No. 1, unless otherwise set
forth herein, capitalized terms or matters of construction deemed or established
in the Agreement shall be applied herein as defined or established therein.

4.               Exhibit A-2 of the Agreement is hereby deleted in its entirety
and replaced with the Corrected Exhibit A-2 attached to this Amendment No. 1 and
made a part hereof.


--------------------------------------------------------------------------------


5.               Exhibit A-3 of the Agreement is hereby deleted in its entirety
and replaced with the Corrected Exhibit A-3 attached to this Amendment No. 1 and
made a part hereof.

6.               Exhibit A-5 of the Agreement is hereby deleted in its entirety
and replaced with the Corrected Exhibit A-5 attached to this Amendment No. 1 and
made a part hereof.

7.               Schedule 4.19 of the Agreement is hereby deleted in its
entirety and replaced with the Corrected Schedule 4.19 attached to this
Amendment No. 1 and made a part hereof.

8.               Notwithstanding anything in the Agreement, Closing Date shall
be August 24, 2007 at 10:00 A.M. MST, and the Closing shall occur at the Denver
offices of Forest.

9.               Sections 11.1(c) and (d) of the Agreement are hereby deleted in
their entirety.  The text of Section 11.2(a) of the Agreement shall be deleted
in its entirety and shall be replaced with the following:

(a)           If the Closing does not occur by August 24, 2007 for any reason
other than (i) Seller’s failure to meet its Closing obligations or (ii) pursuant
to either Section 11.1(a) or 11.1(b), Seller shall be entitled to retain the
Deposit, together with any interest earned thereon. This shall be in the nature
of liquidated damages for Buyer’s breach, and not a penalty, and shall be
Seller’s sole remedy against Buyer. If the Closing does not occur by August 24,
2007 (i) due to Seller’s failure to meet its Closing obligations or (ii)
pursuant to Section 11.1(a) or (b), the Deposit, together with any interest
earned thereon, shall be delivered to Buyer.

10.         The text of Section 3.2 of the Agreement shall be deleted in its
entirety and shall be replaced with the following:

3.2           Amount and Form of Consideration.  The total purchase price to be
paid by Buyer to Seller in consideration of the Membership Interests is THREE
HUNDRED NINETY MILLION DOLLARS AND NO/CENTS (US$390,000,000.00) cash (the “Cash
Consideration”), plus indebtedness of Buyer owed to Seller in the principal
amount at stated maturity of SIXTY MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
AND NO/CENTS ($60,750,000), which indebtedness shall be evidenced by a note
issued substantially in accordance with the terms set forth in the Term Sheet
attached to this Amendment No. 1 as Exhibit C (the “Purchase Debt”), plus
4,500,000 shares of common stock in Buyer (the “Stock Consideration”, and
together with the Cash Consideration and the Purchase Debt, the “Base Purchase
Price”), subject to adjustment as provided in Section 3.4 (the Base Purchase
Price, as so adjusted, is the “Purchase Price”). The parties hereto agree that
they shall cooperate with each other in the preparation of the note evidencing
the Purchase Debt. The negotiation, execution and deliver of such note shall be
a Closing obligation of Buyer. The negotiation of such note shall be a Closing
obligation of Seller and FOC.

2


--------------------------------------------------------------------------------


11.         The text of Section 3.4(a) shall be deleted in its entirety and
shall be replaced with the following:

(a)           This Section intentionally left blank

12.         Pacific hereby waives any claim to breach of or defects under any of
the following provisions of the Agreement:

Section 3.4(b)
Article IV (other than Section 4.10)
Article V (other than Sections 5.4, 5.6 and 5.8)
Section 7.3 through 7.6
Section 7.13

Notwithstanding the foregoing waiver, Forest agrees to indemnify and hold
harmless FAO, Buyer and each of their Affiliates, and the officers, directors,
employees and agents thereof, under the indemnification procedures set forth in
Section 12.3 of the Agreement, against any Losses arising from acts or omissions
occurring prior to Closing which are or may be asserted in either of the
following lawsuits:

a.               Marathon Oil Company v. Forest Oil Corporation, Union Oil
Company of California, d/b/a Unocal Alaska and Chevron Corporation, filed on May
3, 2006 in the United States District Court for the District of Alaska at
Anchorage, Case No. 3:06-cv-00102-TMB.

b.              Forest Oil Corporation v. Union Oil Company of California, d/b/a
Unocal Alaska, filed on April 14, 2005 in the United States District Court,
Eastern District of Alaska, Case No. A-05-0078.

13.         Forest hereby waives any claim to breach of any of the following
provisions of the Agreement:

Article VI (other than Sections 6.6, 6.7 and 6.9)

14.         Pacific hereby irrevocably waives the conditions to Closing
contained in Section 8.1(d) of the Agreement. Forest hereby irrevocably waives
the conditions to Closing contained in Section 8.2(b) of the Agreement.

15.         The text of Section 9.1 shall be amended to delete the word “and”
from the end of subsection (h) thereof, to delete the period at the end of
subsection (i) thereof, and to add the following text at the end of subsection
(i) thereof:

; and
(j) an executed Share Acquisition and Registration Rights Agreement (as that
term is defined in the Asset Sales Agreement dated May 24, 2007 but effective as
of January 1, 2007 between Buyer and FOC).

3


--------------------------------------------------------------------------------


16.         The text of Section 9.2 shall be amended to delete the word “and”
from the end of subsection (b) thereof, to delete the period at the end of
subsection (c) thereof, and to add the following text at the end of subsection
(c) thereof:

;
(d) an executed note substantially in accordance with the terms set forth in the
Term Sheet attached as Exhibit C; and
(e) an executed Share Acquisition and Registration Rights Agreement.

17.         During the period extending three months past Closing, Forest shall
provide Pacific with commercially reasonable assistance in the preparation of
audited statements of revenues and direct operating expenses as required by
Regulation S-X under the Securities Act of 1933, as amended (“Reg. S-X”) for the
business being acquired under the Agreement and the Asset Sales Agreement
between Forest and Pacific (the “Business”) for the years ended December 31,
2004, December 31, 2005 and December 31, 2006. In addition and during the same
period, at, Forest shall provide Pacific with commercially reasonable (a)
accounting assistance in the preparation of unaudited interim statements of
revenues and direct operating expenses for the Business as required by Reg. S-X
for the period January 1, 2007 through the Closing Date and (b) such other
reasonable accounting assistance as may be required by Pacific in order to
prepare and provide any other financial information regarding the Business
through the Closing Date as may be required by the Securities and Exchange
Commission. The work called for in this paragraph 16 shall be conducted by Ernst
& Young LLP, with the assistance of Forest and Pacific, and shall be at
Pacific’s sole expense. Should the accounts described above not be produced by
the end of the three-month period following Closing, the finalization of the
accounts shall be at Forest’s sole expense.

18.         To the extent not obtained prior to the Closing, after the Closing,
Forest covenants and agrees to use commercially reasonable best efforts to
obtain consents of the other parties to all Material Contracts the terms of
which require consent as a result of the change of ownership that will occur at
the Closing. Forest shall indemnify Pacific and Forest Alaska Operating LLC
pursuant to Section 12.3 of the Agreement from any Losses resulting from the
failure to obtain such consents.

19.         The text of Section 13.6 of the Agreement shall be deleted in its
entirety and shall be replaced with the following:

Income Taxes. Seller and/or FOC shall be responsible for Income Taxes imposed on
Seller and/or FOC to the extent they relate to any period, whether before, on or
after the Effective Date, and all items of deduction, credit, loss or refund
pertaining to Income Taxes imposed on Seller and/or FOC shall remain and belong
to Seller and/or FOC; no matter when received, assessed or paid,  Buyer shall be
responsible for Income Taxes imposed on Buyer to the extent they relate to any
period, whether before, on or after the Effective Date, and all items of
deduction, credit, loss or gain or

4


--------------------------------------------------------------------------------


refund pertaining to Income Taxes imposed on Buyer shall remain and belong to
Buyer, no matter when received, assessed or paid.

20.         Except as expressly provided herein, the Agreement shall remain
unchanged, is hereby ratified and affirmed, and shall continue in full force and
effect. Wherever the terms of this Amendment No. 1 and the terms of the
Agreement conflict, the terms of this Amendment No. 1 shall be deemed to
supersede the conflicting terms of the Agreement. Any violation of an agreement
or covenant contained in this Amendment No. 1 shall be treated in the same
manner as a violation of an agreement or covenant in the Agreement.

21.         Any provision of this Amendment No. 1 that is prohibited or
otherwise unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction

22.         This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

FOREST OIL CORPORATION

 

PACIFIC ENERGY RESOURCES
LTD

 

 

 

 

 

By:

  /s/ H. Craig Clark

 

By:

 

 

Name:

/s/ H. Craig Clark

 

Name:

 

 

Title:

President & Chief Executive Officer

 

Title:

 

 

Date:

  July 31, 2007

 

Date:

 

 

 

 

 

 

 

FOREST ALASKA HOLDING LLC

 

FOREST ALASKA OPERATING LLC

 

 

 

By:

  /s/ Cyrus D. Marter IV

 

By:

  /s/ Glen Mizenko

 

Name:

  Cyrus D. Marter IV

 

Name:

  Glen Mizenko

 

Title:

  Vice President & Secretary

 

Title:

  Vice President – Bus. Development

 

Date:

  July 31, 2007

 

Date:

  July 31, 2007

 

 

5


--------------------------------------------------------------------------------